Title: Continental Congress Motion on Instructions to be Given the Secretary for Foreign Affairs, [18 December 1782]
From: Hamilton, Alexander,Continental Congress
To: 


[Philadelphia, December 18, 1782]
On motion of Mr Carroll seconded by Mr Ramsay
Resolved That the Secy for foreign affairs be discharged from the instruction given him on the 12 instant
Mr. Howel delegate from the State of R Island having acknowleged himself the author of the extract of the letter quoted in the report of the Committee of that day.
